Title: Thomas Jefferson’s Instructions for Poplar Forest Management, 11 November 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


           1814. Nov. 11. Poplar Forest.
          The crop here for 1815. is to be as follows
          Corn in Early’s field. 80:  acres.
          Wheat in McDaniel’s, in the corn field & the oldest tobacco ground South of South Tomahawk, & in as much of the Fork field as can now be sowed.
          Oats in such parts of the Fork field as cannot be sown in wheat; and if these be not enough, some may be sowed in the best spots of the Tomahawk field. but
          Peas must be put into the main body of Tomahawk field.
          Clover to be sown in the Fork field.
          The Ridge & Belted fields to rest. and the old straw to be carted on the galled & poorest parts of the ridge field. the cart should not be idle from this a single day, when not necessarily otherwise employed.
          Tobacco in last year’s clearing, and in such new clearings as can be made this winter. the clearing is to be of meadow on the upper part of South Tomahawk, and of the highland between Perry’s and South Tomahawk, and on the Western side so as to bring it up conveniently to make a part of McDaniel’s field. aim at 80,000. hills.
          let all the Corn be measured, & write me at Christmas how much.
          As soon as you finish sowing wheat, begin to carry the crop of wheat to the mills, that this may be finished before the roads get bad. a cart with 2 oxen & a horse, will do as much at this as a waggon. all the hauling force possible should be mustered up for this.
          The first winter’s job must be the finishing the Bear creek road, doing every thing compleat before you quit it.
          then mend up all the negro’s houses, & finish Hanah’s. on no accounts must these houses go another winter as they are.
          put the Corn-field fence (Early’s) into compleat repair, so that it may continue good the 6. years it will remain before it comes into corn again; running the dividing fence between that & the Belted field, to wit, along Early’s branch; and clear up all the branches within it, and the patches left uncleared; this being to be done always in the field which is to go into corn.
          Mend up the yard fence compleat, & let no animal of any kind ever enter it. more than half my trees are already destroyed by them. continue the yard-fence from it’s South West corner due Westwardly to the next fence; and sow oats & clover in the lot it will inclose adjacent to the yard, to prepare it for an orchard; & finish placing the fences of the curtilage exactly on Capt Slaughter’s lines.
          Inclose & clean up the meadow ground at the foot of the hill near where they distill. if not too wet, pumpkins may be tended there next year to prepare it for timothy.
          I think it will be well to send 25. bushels of rye & wheat to get whiskey distilled for the harvest.
          The tobacco made this year should be prepared as fast as you can, to be prized & kept in the tobo house until I can see what is best to be done with it.
          As fast as the flour is got ready at the mill, it must be sent to Richmond to Gibson & Jefferson, who will pay the carriage. one barrel of the very best must be brought here for my use. mr Mitchell must pay himself out of this wheat the balance due on last year’s.
          9. pots must be bought at the iron-works, or elsewhere, and given to Fanny, Suck’s Cate, Lucinda, Edy, Aggy, Flora, Maria, Milly, & Betty’s Mary. if you cannot otherwise pay for them, let me know the amount & I will provide it. a sifter must be got for every woman living in a house to themselves. I give none to men having no wives here.
          4. horses must be bought on credit till May. let them be young and able to do work in the waggon.
          The Chickasaw colt to be sent to Monticello at Christmas.
          Sow from half an acre to an acre of hemp, & 4. acres of pumpkins. more than half the fattening of the hogs may be on pumpkins
          Cotton must be bought at Lynchburg, for which I will always order money to be remitted to you from Richmond, on your giving me notice.
          Mr Adkinson is to get the rest of the scantling immediately after Christmas. let it be hauled in, & properly piled as fast as he gets it.
          beds of good hempen rolls are to be got for Bess, Cate’s Sally, Fanny & Suck’s Cate.
          have the peach trees beyond S. Tomahawk trimmed up.
          The sheep should be brought up to their pen every night & counted. this should be done thro’ the whole year, except in the great heats of summer, when they only feed through the night. they must be regularly fed through the months of December, January, February & March with corn meal, allowing a pint a day to every sheep, & a bundle of blades to every two sheep. there should be a particular person charged with counting & feeding them. the ewes near yeaning should be put by themselves at night. the patch where the burnet and oatgrass are would be a good place. after the lamb is 3. or 4. days old the ewe may join the flock.
          Our sufferings and losses this last year by depending solely on a crop of corn for the support of the plantations ought to be a lesson to us not to risque so much again on the failure of that crop. had the peafield of 80. acres at each place been planted the last year, well cultivated, & carefully gathered & preserved, the plantations would have been in affluence notwithstanding the short crop of corn. the 80. acres would have given 800. bushels at each place. this is counting on only the half of the common crop where peas are cultivated, & but the half of what I have made through large fields in Albemarle. 300. bushels of these would have fattened all the hogs, after a beginning of pumpkins, and the remaining 500 would have abundantly fed 8. horses. we should not then have lost 6. horses from diseases produced by poverty & labor, nor consequently the sowing 100. acres of wheat, as we now shall, and which will be a loss of 800. bushels of wheat in the next crop. if we added to this, as we might do, large supplies of hay from clean & well kept meadows, our oxen would be kept in order to do double work, cows give 3. or 4 times the milk, & every thing be fat, without opening the corn house door for a single animal. we could never fail to make corn enough to feed the people. 300. barrels would feel feed all at both places. these considerations are mentioned in order to urge an attention to the peafields and meadows, as a supplement to the cornfield. while we depend on corn alone, we shall never see any thing but poverty and misery and dying animals on the plantations.
          Of the 21. hogs put up here, 7 must be kept for my use, & for the workmen who will come up in the spring, 12½ will be necessary to give half a hog apiece to each of the grown people, of whom there are 25, as may be seen by the list of them on another paper, and there will remain 1½ towards mr Goodman’s quantity, which must be made up by taking some from Bear creek.
          Of the 34. hogs at Bear creek, 8½ will be necessary to give half a hog to each of the 17. grown people there, 1. to be given to Jame Hubbard, & supposing 9. or 10. will make up mr Goodman’s complement and mr Darnell’s allowance, there will remain about 15. to be driven to Monticello at Christmas. in giving the half hogs to the people, arrange the sizes of the hogs according to the sizes of the families, giving the largest to those who have the largest families. I suppose the offal will last them a month or two.
          Keep 5 bushels of the salt bought at Lynchburg to salt the hogs here, and have the other 15. bushels packed in flour barrels headed close, ready when I shall send for them to Albemarle.
          I should be glad mr Goodman would write to me once a month, stating how things are, & always looking over this memorandum & saying what parts of it are executed.
        